Citation Nr: 0625110	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  05-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a psychiatric 
condition, to include dysthymic disorder, to include as 
secondary to the veteran's service connected disabilities.  

4.  Entitlement to an increased evaluation for a back 
disability, currently evaluated as 40 percent disabling.  

5.  Entitlement to an increased evaluation for a right elbow 
scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1999, July 2002, and April 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

The August 1999 rating decision, in pertinent part, continued 
a 20 percent evaluation of the veteran's back condition.  The 
veteran filed a notice of disagreement (NOD) with the 
evaluation of his back disability.  In February 2000 the RO 
increased the evaluation of the back disability to 40 
percent, effective November 24, 1998, the date of the claim 
for an increased evaluation.  The July 2002 rating decision 
continued a 10 percent evaluation of the veteran's right 
elbow scar.  The April 2005 rating decision denied service 
connection for bilateral hearing loss, tinnitus, and 
dysthymic disorder.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements by way of a November 1999 letter 
from his private physician.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In August 2006 the Board granted a motion to advance this 
case on its docket.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was first demonstrated years after 
service and has not been shown by competent medical evidence 
to be etiologically related to service.  

2.  A psychiatric condition, to include dysthymic disorder, 
has not been shown by competent medical evidence to be 
etiologically related to service, or to have been proximately 
caused or aggravated by the veteran's service-connected 
disabilities.

3.  A back disability is manifested by demonstrable deformity 
of a vertebra and severe limitation of motion, specifically 
forward flexion from 0 to 10 degrees, extension from 0 to 5 
degrees, lateral rotation from 0 to 20 degrees bilaterally 
and lateral flexion from 0 to 20 degrees bilaterally, all 
with pain.  There is degenerative disc disease of the lumbar 
spine, but no evidence of incapacitating episodes requiring 
bed rest prescribed by a physician, or associated neurologic 
impairment.

4.  The right elbow scar measures two inches, is superficial, 
painful on examination, non-adherent, and smooth without 
frequent loss of covering, elevation, depression, 
inflammation, edema, or keloid formation, and is not deep or 
unstable.  The veteran does experience somewhat limited right 
elbow flexion and extension with pain.  
 

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).   

2.  Service connection for a psychiatric condition, to 
include dysthymic disorder, is not warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).

3.  The schedular criteria for a rating of 50 percent for the 
veteran's back disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5235-5243, 5285, 5286, 5289, 5293 (2002, 
2003 & 2005).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for a right elbow scar have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A May 2002 VCAA letter informed the veteran of what 
information and evidence was necessary to grant an increased 
evaluation of his right elbow disability.  A July 2004 VCAA 
letter provided notice as to what information and evidence 
would be required to establish increased evaluations of the 
service connected right elbow and back conditions.  Finally, 
a January 2005 VCAA letter informed the veteran of what 
information and evidence was required to establish 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a psychiatric condition.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, both the July 
2004 and January 2005 VCAA letters stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the veteran was adequately 
advised to submit any evidence in his possession pertinent to 
the claims on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denials in this case.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The July 2005 
statement of the case (SOC) readjudicated the increased 
rating claims on appeal and the September 2005 SOC 
readjudicated the service connection claims on appeal by 
considering the claims based on all the evidence of record.  
These readjudications acted to remedy any timing defect in 
regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the service-
connection claims.  Despite the inadequate notice provided on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  

As the Board concludes below that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

In regard to the claims for increased evaluations, service 
connection has been granted and the first three Dingess 
elements are substantiated.  As noted above, the veteran 
received notice regarding a disability rating but not an 
effective date.  This decision is granting an increased 
rating for the back disability, but the effective date will 
be set in a future RO decision.  Any required notice will be 
provided at that time.  An increased rating is being denied 
for the elbow scar, and no effective date is being set.  

Further, in Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess v. Nicholson.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in 
March 1999, September 2004, and February 2005 to evaluate his 
disabilities.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

In the July 2006 Informal Hearing Presentation, the veteran's 
representative asserted that the veteran should be afforded 
another VA examination to evaluate whether service connected 
disabilities caused or aggravated dysthymic disorder.  The 
Board notes that the veteran underwent a VA mental disorders 
examination in February 2005 which attributed current 
dysthymic disorder to causes other than the service connected 
disabilities.  As will be discussed in greater detail below, 
there is no competent evidence that a current psychiatric 
condition is related to service or the veteran's service 
connected disabilities.  Therefore a new VA examination is 
not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate bilateral hearing loss, and the 
veteran's representative has also asserted that a VA 
examination of this disability is warranted.  Again, however, 
there is no competent evidence of a link between current 
bilateral hearing loss and service, thus, a VA examination is 
not required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Bilateral Hearing Loss

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's VA outpatient treatment records include a 
November 2004 audiological consult.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70

80
LEFT
30
35
60
75
80

The diagnosis was mild to severe essentially sensorineural 
hearing loss.  Thus, even though the pure tone threshold at 
3000 hertz was not reported in the right ear, and Maryland 
CNC Testing was not conducted, the results of this 
audiological consult demonstrate current bilateral hearing 
loss disability.  38 C.F.R. § 3.385.  Thus, the first element 
of a successful service connection claim has been satisfied.  

In regard to the second element, service medical records do 
not indicate any hearing loss.  Ears were normal with hearing 
of 15/15 bilaterally on enlistment examination in February 
1943.  The service medical records are negative for any 
complaints regarding hearing loss during service.  The 
veteran has, however, reported noise exposure from the firing 
of Howitzers during service.  He is competent to report this 
exposure.  There is, thus, evidence in support of the second 
element of service connection.

In regard to a nexus between current hearing loss and 
service, the veteran reported at his February 2005 VA 
examination to evaluate a psychiatric condition and claimed 
in his September 2005 Form 9 (substantive appeal) that his 
hearing loss was the result of service in the artillery unit.  
While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of bilateral hearing loss, as 
he has not claimed, nor shown, that he is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


There is no competent medical opinion of record linking 
current bilateral hearing loss to the veteran's military 
service.  

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of 
sensorineural hearing loss in the decades immediately 
following service.  

If a chronic disease is identified in service and at any time 
thereafter, service connection is presumed.  38 C.F.R. 
§ 3.303(b).  As the service medical records are negative for 
any findings of hearing loss, that condition was no 
identified in service.  

If a chronic disease is not adequately identified in service, 
a continuity of symptomatology is required.  Id.  The 
veteran, for his part, has not reported a continuity of 
symptomatology since service and the record does not show any 
symptomatology for many years after service.

The record does not document bilateral hearing loss until 
September 1993, when the veteran presented for an initial 
audiological assessment with complaints of decreased hearing 
and difficulty understanding speech in noise for the previous 
2 years.  He also reported a history of noise exposure in his 
work with air conditioners for 30 years.  These statements, 
coupled with the fact that there is no record of bilateral 
hearing loss until almost 50 years after service, weighs 
against the finding of a nexus between the current bilateral 
hearing loss and service.  Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).

In the absence of competent medical evidence of a nexus 
between bilateral hearing loss and service, the claim must be 
denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Psychiatric Condition

Service medical records reflect a normal mental examination 
on entrance in February 1943, with no complaints regarding or 
treatment for any psychiatric conditions during service.  

VA outpatient treatment records reflect that the veteran 
first presented with psychiatric complaints of depression in 
November 2001.  He complained of insomnia, depressed mood, 
low energy, poor appetite, and questionable weight loss in 
the context of being stressed by caring for his wife who was 
in a nursing home.  The diagnosis was moderate major 
depressive disorder.  By December 2001 the diagnosis had been 
changed to a single episode of major depressive disorder, in 
remission, and the VA outpatient treatment records reflect 
that the condition continued to be diagnosed as a single 
episode in remission, with the most recent mental health 
treatment note being from December 2004.  

In February 2005 the veteran underwent a VA mental disorders 
examination to evaluate his psychiatric condition.  The 
examiner reviewed the claims file and noted that the veteran 
had been receiving psychiatric treatment since 2001.  The 
veteran complained of difficulty sleeping, but was unclear as 
to whether this was the result of frequent urination or sleep 
disturbances.  He also reported an inability to get close to 
others.  The diagnosis was dysthymic disorder.  

The examiner reported that the veteran's depressive disorder 
was a long-term dysthymia which was presently at the mild 
level, including mild depressed mood and insomnia.  The VA 
examiner opined that these symptoms, as well as the inability 
to feel close to other people related to a long history of 
caring for his mentally ill wife.  The VA examiner 
specifically opined that the veteran's depressive symptoms 
were not related to his present service-connected pain 
condition.  

The foregoing establishes that the veteran has a current 
psychiatric condition, namely, dysthymic disorder, thus 
satisfying the first element of a successful service 
connection claim.  However, there is no record of any 
psychiatric condition in service, and no competent medical 
opinion linking current dyshtymic disorder to service.  
Rather, the only medical opinion of record regarding etiology 
of the veteran's current dysthymic disorder is the February 
2005 VA examiner's opinion that such condition was the result 
of caring for his mentally ill wife.  

Therefore, in the absence of competent medical evidence of a 
nexus between a current psychiatric condition and service, 
the direct service connection claim must be denied.  

At the February 2005 VA examination and in his September 2005 
Form 9 the veteran asserted that dysthymic disorder was the 
result of his service connected disabilities.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.  

There is no medical evidence or opinion of record suggesting 
that the veteran's psychiatric condition is related to any of 
his service connected disabilities.  Rather, the February 
2005 VA examiner explicitly opined that dysthymic disorder 
was not attributable to the veteran's service connected 
conditions, but rather opined that the current condition was 
the result of caring for his mentally ill wife.  While the 
veteran himself made the claim that dysthymic disorder is the 
result of his service connected disabilities, as a layperson 
he would not be competent to express an opinion as to medical 
causation.  Espiritu.

In the absence of any competent evidence that a current 
psychiatric condition is proximately due to or the result of 
any of the veteran's service connected disabilities, or is 
otherwise related to service, the claim must be denied.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Back Disability

Service medical records reflect that a Board of Medical 
Examiners found the veteran unfit for military service 
because of lumbo-dorsal strain following a fracture of the 
9th dorsal vertebra resulting from an April 1944 motor 
vehicle accident.  A February 1946 rating decision initially 
granted service connection for strain of the lumbo-dorsal 
area of the spine, chronic, from traumatic fracture of the 
9th dorsal vertebra.  

In November 1998, the veteran filed a claim for an increased 
evaluation of his back disability.  At VA examination in 
March 1999 the veteran gave a history of his T-9 fracture in 
service and complained of intermittent low back pain with 
occasional radiation to the right lower extremity.  He stated 
that his pain was precipitated by bending or prolonged 
ambulation, and that he treated his back pain with rest and 
medication, and continuously wore a spinal corset.  

Range of motion of the lumbosacral spine was forward flexion 
to 40 degrees with pain, extension to 15 degrees with pain, 
and bilateral lateral flexion and bilateral rotation to 30 
degrees with pain.  The VA examiner noted that pain, 
weakness, and lack of endurance equally applied to additional 
functional limitation.  

In terms of postural abnormalities, the VA examiner found 
only a stiff posture, and examination was negative for 
neurological abnormalities.  X-rays revealed an old T-9 
compression fracture and degenerative disc disease of the 
thoracolumbar spine.  The diagnosis was status post old T-9 
compression fracture and degenerative disc disease of the 
thoracolumbar spine.  

VA outpatient treatment records from September 1998 to March 
1999 and August 2004 to September 2004 reflect physical 
therapy for the veteran's back disability.  In a November 
1999 letter, the veteran's private physician indicated that 
the veteran's back condition caused him to stay in bed on a 
regular basis, resulting in him losing his job, and reported 
that forward flexion of the lumbar spine was limited to 20 
degrees without pain.  

In February 2000 the RO increased the evaluation of the 
veteran's back condition to 40 percent disabling, effective 
November 24, 1998, the date of his claim for an increased 
rating.  

The veteran underwent VA spine examination in September 2004.  
The veteran complained of "very bad" low back pain of 
variable intensity and duration, treated with Tylenol with 
some relief.  He described flare-ups of variable severity, 
frequency, and duration, precipitated by bending or excessive 
activities with some relief from Tylenol.  The veteran was 
able to ambulate with a straight cane for up to two blocks.  
He reported using the straight cane for walking, and wearing 
a lumbar sacral corset periodically.  

Range of motion of the thoracolumbar spine was forward 
flexion from 0 to 15 degrees, painful at greater than 10 
degrees; extension from 0 to 10 degrees, painful at greater 
than 5 degrees; bilateral lateral flexion from 0 to 20 
degrees, painful at greater than 20 degrees and bilateral 
rotation from 0 to 20 degrees, painful at greater than 20 
degrees.  Pain increased with repetitive motion and the 
veteran was additionally limited by pain, weakness, and lack 
of endurance equally.  

The VA examiner noted tenderness at the lower dorsal spine 
and the bilateral lateral sacral paraspinals.  In regard to 
guarding, the VA examiner noted that the veteran ambulated 
slowly with a straight cane, and, again stiff posture was the 
only noted postural abnormality.  Neurological examination 
was noted to be not an issue and there were no incapacitating 
episodes of intervertebral disc syndrome.  X-rays revealed an 
old compression fracture of T-9, with hypertrophic changes at 
T8-9 and T9-10 and degenerative disc disease at L5-S1.  The 
diagnosis was an old compression fracture of T-9 with 
thoracic spondylosis and degenerative disc disease of the 
lumbar spine.  

A January 2005 letter from the veteran's private physician 
indicated that he had recently treated the veteran for 
chronic pain in the low back.  He reviewed November 2004 X-
rays which indicated degenerative changes of the lumbar 
spine, and stated that the veteran was quite disabled in both 
his low back and right elbow due to progressive pain in these 
areas from ensuing osteoarthritis.  The physician noted 
limited motion in the lumbosacral spine, but did not include 
specific range of motion measurements.  

Analysis  

The veteran initially expressed disagreement with the August 
1999 rating decision which denied an evaluation in excess of 
20 percent for his back disability. 

Despite the higher evaluation established in February 2000, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Further, because the February 2000 rating decision granted 
the increased evaluation effective the date of claim for an 
increased rating, the Board has characterized the claim on 
appeal as on the first page of this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2005).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, provisions of VA's Rating 
Schedule, addressing disabilities of the spine, were revised 
effective September 23, 2002 and September 26, 2003.  A new 
law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5243 
(formerly Diagnostic Code 5293) effective September 23, 
2002).

For purposes of evaluations under 5293 (now 5243), an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  An 
assignment of a 50 or 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's back disability is currently rated as 40 
percent disabling under Diagnostic Code 5010-5235.  
Diagnostic Code 5010 rates traumatic arthritis, substantiated 
by X-ray findings, as degenerative arthritis based on 
limitation of motion under the diagnostic codes for the 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Diagnostic Code 5235 evaluates vertebral fracture or 
dislocation under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5235.  This 40 percent evaluation reflects the maximum 
evaluation based on limitation of motion of under the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2005). 

Diagnostic Code 5293, in effect prior to September 23, 2002, 
provides for a maximum evaluation of 60 percent when there is 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Although the veteran reported occasional radiation of low 
back pain into the right lower extremity in March 1999, 
neurological examination on that date was negative, and there 
have been no other complaints regarding, or findings of, 
neurological manifestations of the veteran's back disability.  
There is also no medical evidence of muscle spasm or absent 
ankle jerks.  Therefore, an increased evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The veteran's back disability has also previously been 
evaluated on the basis of lumbosacral strain, however, the 40 
percent evaluation established in February 2000 is the 
maximum rating available under Diagnostic Code 5295 as in 
effect prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The Rating Schedule in effect prior to September 26, 2003, 
provides evaluations in excess of 40 percent for complete 
bony fixation (ankylosis) of the spine, and unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289 (2003). 

The competent medical evidence reflects that the veteran's 
back disability is currently manifested by pain and severe 
limitation of motion of the lumbosacral spine, but is not 
manifested by ankylosis.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  Examinations have shown 
that the veteran retains the ability to move his spine.  
Accordingly, a higher evaluation on the basis of ankylosis 
under the Rating Schedule as in effect prior to September 26, 
2003 is not warranted.  

Diagnostic Code 5285, in effect prior to September 26, 2003, 
provides evaluations in excess of 40 percent for residuals of 
vertebral fracture.  This diagnostic code provides a 100 
percent evaluation for residuals of vertebral fracture with 
cord involvement where the veteran is bedridden, or requiring 
long leg braces, and a 60 percent evaluation for residuals of 
vertebral fracture without cord involvement, resulting in 
abnormal mobility, requiring a neck brace (jury mast).  In 
other cases, vertebral fracture is to be evaluated on the 
basis of definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

The veteran has severe limitation of motion, which under the 
old rating schedule warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The service medical 
records reflect fracture of T9 in service, and this old 
compression fracture is consistently revealed on X-ray 
examination.  An additional 10 percent rating is therefore 
warranted on the basis of the deformity.  Adding a 10 percent 
rating to the 40 percent rating, yields a 50 percent rating.  
Accordingly, the veteran's disability warrants a 50 percent 
rating under Diagnostic Code 5285.

There has been no evidence that residuals of this vertebral 
fracture include cord involvement, require long leg braces, a 
jury mast, or that there is demonstrable deformity of a 
vertebral body.  Therefore, as the veteran is currently in 
receipt of the maximum evaluation for limitation of motion of 
the lumbar spine, an increased rating under Diagnostic Code 
5285 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  

Although the November 1999 letter from the veteran's 
physician stated that his back pain caused him to stay in bed 
on a regular basis, the veteran's treatment records do not 
report that he has ever been prescribed bedrest, and the 
examination reports do not report such prescriptions.  Thus, 
a rating in excess of 40 percent under Diagnostic Code 5293, 
effective September 23, 2002, or the Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating Episodes 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 
5293 (2003 & 2005).   

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, effective on September 
26, 2003, as noted above, the medical evidence indicates that 
the veteran's spine is not ankylosed as he retains some 
motion in all fields tested.  Thus, the veteran does not meet 
or approximate the criteria for a rating in excess of 50 
percent, which requires ankylosis of the entire spine.  

As the veteran's 40 percent rating is the maximum evaluation 
allowed for limitation of motion of the lumbar spine, and a 
higher rating requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 
are not applicable to the General Rating Formula, or the old 
Diagnostic Codes 5292, 5295.  Johnston, supra.  

The old Diagnostic Code 5293 is a code based on limitation of 
motion.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  As 
noted above, the veteran has been found to have no neurologic 
findings required for ratings under that code.  In the 
absence of such findings, it is not possible to conclude that 
there is functional impairment that would equate to the 
symptomatology described in the old criteria for a 60 percent 
rating.

The Board has also considered whether a separate rating is 
warranted for neurologic impairment under the new versions of 
the rating criteria.  Because the medical evidence is to the 
effect that the veteran does not have a neurologic 
impairment, a separate neurologic rating is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The record reflects that the 
veteran is not currently employed, therefore, marked 
interference with employment has not been shown.  Further, 
the veteran's back disability has not required any periods of 
recent hospitalization.  Therefore, referral for an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

As the preponderance of the evidence is against an evaluation 
in excess of 50 percent, the reasonable doubt doctrine does 
not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. 
§§ 4.7, 4.21.  

V.  Right Elbow Scar

Service medical records reflect a simple fracture of the 
complete head of the right radius in the April 1944 motor 
vehicle accident, with surgical excision of the head of the 
right radius in May 1944.  Service connection was granted for 
a healed traumatic fracture of the proximal end of the right 
radius in a February 1946 rating decision.  This disability 
has consistently been evaluated under Diagnostic Code 7804, 
evaluating superficial scars which are tender and painful on 
examination.  

At VA scar examination in September 2004, the examiner 
described the right elbow scar as superficial, two-inches 
long, and healed.  The scar was painful on examination, with 
smooth texture, and somewhat limited right elbow flexion and 
extension with pain.  There was no underlying tissue 
adherence, frequent loss of covering, surface contour 
elevation or depression, inflammation, edema, keloid 
formation, discoloration, induration, or inflexibility.  The 
diagnosis was post-traumatic arthritis of the right elbow.  

The January 2005 letter from the veteran's private physician 
noted the development of progressive osteoarthritis of the 
right elbow, with limited motion in flexion, extension, 
supination, and pronation.  

A June 2005 rating decision found that previous rating 
decisions which had failed to grant a separate compensable 
evaluation for residuals of a fracture of the right radius 
with arthritis and limitation of motion were clearly and 
unmistakable erroneous, and a separate evaluation of 10 
percent for fracture of the right radius with arthritis and 
limitation of motion was granted, effective March 19, 1998.  

Analysis

The veteran's right elbow scar is evaluated as 10 percent 
disabling under Diagnostic Code 7804.  This diagnostic code 
provides a 10 percent evaluation for superficial scars which 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

The version of Diagnostic Code in effect prior to August 30, 
2002 also provided a 10 percent evaluation for superficial 
scars which are tender and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).   

Prior to August 30, 2002, an evaluation in excess of 10 
percent for a scar, other than from a burn or on the head, 
face, or neck,  required limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  
The veteran's scar has been described as healed and, while 
the September 2004 VA examination noted that right elbow 
flexion and extension were somewhat limited with pain, this 
limitation is already contemplated in the separate rating 
established in the June 2005 rating decision.  To consider 
functional limitation again in evaluating the right elbow 
scar would constitute "pyramiding" as prohibited by 
38 C.F.R. § 4.14.  

A higher rating under the new version of the rating schedule 
requires that a scar be deep or cause limitation of motion, 
and exceed an area of 12 square inches (77 square 
centimeters).  On the most recent examination, the veteran's 
right elbow scar measured only 2 inches, was specifically 
noted not to be deep, and, as discussed above, limitation of 
motion noted at the September 2004 VA examination has been 
contemplated in the 10 percent evaluation for residuals of a 
fracture of the right elbow with arthritis and limitation of 
motion established in the June 2005 rating decision.  Thus, 
the right elbow scar does not meet or approximate the 
criteria for an evaluation in excess of 10 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  

Because the veteran is not currently employed, therefore, 
marked interference with employment has not been shown.  
Further, the right elbow scar has not required any periods of 
recent hospitalization.  Therefore, referral for an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for dysthymic disorder, to 
include as secondary to the veteran's service connected 
disabilities, is denied.  

Entitlement to an evaluation of 50 percent for a back 
disability is granted.    

Entitlement to an evaluation in excess of 10 percent for a 
right elbow scar is denied.  


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

VA outpatient treatment records include a diagnosis of 
tinnitus of unclear etiology.  While service medical records 
do not include any complaints regarding or treatment for 
tinnitus, service connection could nonetheless be established 
if all the evidence, including that pertinent to service, 
established that tinnitus began in service.  38 C.F.R. 
§ 3.303(d) (2005).

The veteran has reported a continuity of symptomatology since 
service.  Such statements can serve to satisfy the 
requirement for competent evidence that a disability may be 
related to service.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Given the competent medical evidence of a current disorder, 
and the reports of symptoms since service, the Board finds 
that the veteran's claim for tinnitus meets the criteria for 
obtaining a VA examination.  Such examination is needed to 
obtain a competent medical opinion as to whether or not the 
veteran has current tinnitus which is etiologically related 
to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination for tinnitus.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether the 
veteran has current tinnitus and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that 
tinnitus began in service or is otherwise 
the result of a disease or injury 
(including noise exposure) in service.  
The examiner should offer a complete 
rationale for any opinion given.  

2.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


